-

- Case LIB GrOQR85:NMS Recumentias Filed O7(RG21 Ragerlet22

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA

v. Criminal No. 18-10385-NMG

ROGER KNOX,
Defendant.

ee in fli alliance fli all

 

CONSENT ORDER FOR TRANSFER OF ASSETS

This matter comes before the Court upon the consent of the United States and the
Defendant, Roger Knox (“Knox”) to allow Knox to transfer assets held in account in the name of
Silverton SA/Wintercap SA at Peter Pesic & Co. Securities (Mauritius) (“Pesic”) ending in xC017
to the custody of the United States Marshal Service to maintain pending forfeiture proceedings in
this case.

On January 13, 2020, at a hearing pursuant to Rule 11 of the Federal Rules of Criminal
Procedure, the Defendant pled guilty to Counts One and Two of the Indictment, pursuant to a
written plea agreement that he signed on September 13, 2019. At the January 13, 2020, Rule 11
Hearing, the Court accepted the Defendant’s plea. In his plea agreement, Knox agreed to forfeit
the Pesic account in the name of Wintercap SA ending in xC017 subject a reservation allowing
him to present evidence, prior to sentencing, demonstrating that the assets held in this account are
not subject to forfeiture. Knox also agreed to assist the United States in re-patriating assets
sufficient to satisfy the money judgment agreed upon in the plea agreement and to assist in re-
patriating assets listed in the plea agreement to the United States. Docket No. 101.

Accordingly, the United States and Knox agree that Knox shall execute any directives or

other documentation necessary to transfer any and all funds and/or equities in the Pesic account(s)
. CASE AAS CAPES Ceecheentes riled idepe4l Peagert.eb2

(the “Assets”) to the custody and control of the United States Marshals Service pursuant to

instructions provided by the United States Attorney’s Office and the United States Marshals

Service. The United States Marshals Service shall maintain the Assets pending a determination

as to their forfeitability and further order of this Court.

ACCORDINGLY, it is hereby ORDERED that:

1. The United States Marshals Service shall maintain the Assets pending a

determination as to their forfeitability and further order of this Court.

pated: _07/09/202 |

Consented to:

NATHANIEL R. MENDELL
Acting United States Attorney

/s/ Carol E. Head

CAROL E. HEAD

JAMES R. DRABICK

Assistant United States Attorneys
U.S. Attorney’s Office

1 Courthouse Way, Suite 9200
Boston, MA 02210

(617) 748-3100
carol.head@usdoj.gov

Dated: July 6, 2021

NATHANIEL M. GORTON
United States District Judge

ROGER KNOX,
Defendant

/s/Mark_.A. Berthiaume

MARK A. BERTHIAUME, ESQ.
Greenberg Traurig LLP

One International Place

Boston, MA 02110

617-310-6007
berthiaumem@gtlaw.com
